Order entered March 27, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01391-CV

                             MARSHA FONTANIVE, Appellant

                                               V.

                              CDX HOLDINGS, INC., Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-01736-A

                                           ORDER
       We GRANT appellee’s March 26, 2015 second unopposed motion for extension of time

to file brief and ORDER the brief be filed no later than May 4, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE